Citation Nr: 0015032	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  95-25 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Winston-Salem, North Carolina RO.  This case was before the 
Board in October 1996 when it was remanded for additional 
development.

In October 1997, the Board issued a decision denying 
entitlement to service connection for PTSD and referring the 
issue of entitlement to service connection for a psychiatric 
disorder other than PTSD to the RO for appropriate action.  
The veteran filed a timely appeal to the United States Court 
Appeals for Veterans Claims (Court).  In an August 1999 
Memorandum Decision, the Court vacated the Board's October 
1997 decision and remanded the case to the Board for action 
in accordance with the Court's decision.


REMAND

In the decision of October 1997, the Board denied service 
connection for PTSD.  The Board noted that although a private 
physician diagnosed PTSD after service, VA examiners 
concluded that the veteran did not have a clear diagnosis of 
PTSD under the requirements of Cohen v. Brown, 10 Vet. App. 
128 (1997).  In addition, the Board referred the issue of 
entitlement to service connection for a psychiatric 
disability other than PTSD to the RO for appropriate action, 
noting that, in his August 1994 claim, the veteran asserted 
that he has depression related to his experiences in the 
military.

In an August 1999 Memorandum Decision, the Court vacated the 
Board's October 1997 decision and remanded the case to the 
Board.  In the Memorandum Decision, it was noted that that 
remand was required for readjudication based upon 
consideration of the requirements 38 C.F.R. § 4.125(a) and of 
Cohen, supra.  In Cohen, the Court noted that the stressor 
requirements for a diagnosis of PTSD were revised 
significantly with the issuance of DSM-IV in 1994.  In 
particular, the Court pointed out that the examiner "...did 
not discuss criterion B.(5), which is the only element unique 
to the DSM-IV, see DSM-IV, supra ('(5) physiological 
reactivity on exposure to internal or external cues that 
symbolize or resemble an aspect of the traumatic event')."  
In this regard it is noted that 38 C.F.R. § 4.125(a) requires 
that a diagnosis of PTSD must conform to the criteria of DSM-
IV.  38 C.F.R. § 4.125(a).  

The Memorandum Decision notes that the January 1997 VA 
psychologist's report and the May 1997 VA PTSD examination 
report, relied upon by the Board in its October 1997 
decision, each based its conclusion that the veteran did not 
suffer from PTSD upon criteria set forth in DSM-III, rather 
than those in DSM-IV.  In Cohen, the Court noted that if the 
diagnosis of a mental disorder does not conform to DSM-IV, 
the examination report must be returned to the examiner in 
order to substantiate the diagnosis.  Therefore, the 1997 VA 
examination reports must be returned to the examiners for 
clarification pursuant to 38 C.F.R. § 4.125(a).

In addition, the Memorandum Decision notes that the veteran 
filed a claim for service connection for depression in August 
1994.  In June 1995, the RO issued a statement of the case 
that framed the issue presented as "[s]ervice connection for 
[PTSD] with major depression" but that did not refer to a 
decision on the major depression claim.  During a November 
1995 personal hearing, the veteran testified as to his major 
depression.  In May 1996, less than one year after the 
issuance of the June 1995 statement of the case, the veteran 
filed a statement that referred to his November 1995 hearing 
testimony as an "answer[ ] to the statement of the case.  
The Court construed this statement to be a timely notice of 
disagreement as to the RO's failure to adjudicate the 
veteran's major depression claim.

The Board notes that no statement of the case regarding this 
issue has been issued.  The Court has held that the RO's 
failure to issue a statement of the case is a procedural 
defect requiring Remand.  Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995).  See also, Manlicon v. West, 12 Vet. App. 238 
(1999) (in circumstances where a notice of disagreement is 
filed, but a statement of the case has not been issued, the 
Board must remand the claim to the RO to direct that a 
statement of the case be issued).  Further, 38 C.F.R. § 19.9 
(1999) provides for the Board's Remand for correction of a 
procedural defect.  See also Archbold v. Brown, 9 Vet. App. 
124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  
Therefore, the RO should furnish the veteran with a statement 
of the case concerning the issue of entitlement to service 
connection for major depression.  

In view of the forgoing, the case is REMANDED to the RO for 
the following action:

1.  The VA examiners who conducted the 
January 1997 and May 1997 examinations 
should again review the veteran's claims 
file and offer an opinion for the record 
as to whether there is a diagnosis of 
PTSD under DSM-IV.  The basis for the 
opinion should be fully reported for the 
record with specific reference to the 
B.(5) criterion of DSM IV in reference to 
the diagnosis of PTSD.  If the VA 
examiners are unable to render this 
opinion without conducting an additional 
examination, or if the VA examiners are 
no longer available, authorization is to 
be provided for an additional VA 
psychiatric examination, to include 
psychological testing.  The examiner 
should offer an opinion for the record as 
to whether there is a diagnosis of PTSD 
under DSM-IV.  The clinical findings and 
reasons upon which the opinion is based 
should be clearly set forth again with 
specific reference to the B.(5) criterion 
noted previously.  


2.  Thereafter, the RO should review the 
case and determine whether the VA report 
of examination requested above complies 
with the dictates of the Court in 
38 C.F.R. § 4.125(a) and in the Cohen 
case.  If not, corrective action should 
be implemented.  Thereafter, the RO 
should review the veteran's claim for 
PTSD on the basis of all evidence of 
record and all applicable law and 
regulations.  If any action remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and a 
reasonable period for response thereto.

3.  The RO should also furnish the 
veteran and his accredited representative 
with a statement of the case concerning 
the issue of entitlement to service 
connection for major depression.  If, and 
only if, a timely substantive appeal is 
filed, this issue should be certified to 
the Board for appellate consideration.

Thereafter, this case should be returned to the Board, if 
otherwise in order.  The appellant has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




